COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

  JOSEPH NIZAR AL-HANNA,                        §
                                                              No. 08-17-00037-CR
                Appellant,                      §
                                                                 Appeal from the
  v.                                            §
                                                           County Criminal Court No. 1
  THE STATE OF TEXAS,                           §
                                                            of El Paso County, Texas
                Appellee.                       §
                                                               (TC# 20150C05817)
                                                §

                                          ORDER

       Appellant is represented on appeal by the Honorable Ruben Morales who was elected to

serve as the Judge of the County Court at Law No. 7 of El Paso County, Texas. Judge Morales’

term began on January 1, 2019. Judge Morales can no longer serve as counsel for Appellant, but

the Appellant’s brief was also signed by the Honorable Matthew DeKoatz. On our own motion,

we have removed Judge Morales as lead appellate counsel. Mr. DeKoatz is now designated as

lead counsel.

       IT IS SO ORDERED THIS 10TH DAY OF JANUARY, 2019.


                                            PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.